department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date cc pa apjp br lcnash cor-111047-00 uil 6050p this is in response to your request for assistance regarding whether must file a form 1099-c when corporation’s debenture to a shareholder of the corporation sells an insolvent under sec_108 of the internal_revenue_code and sec_1_108-2 of the income_tax regulations the acquisition of outstanding indebtedness by a person related to the debtor from a person who is not related to the debtor results in the realization by the debtor of income from the cancellation of indebtedness in general persons are related if they are related within the meaning of sec_267 or sec_707 see sec_1_108-2 sec_1_6050p-1 states that no reporting is required under this section in the case of a deemed discharge_of_indebtedness under sec_108 relating to the acquisition of an indebtedness by a person related to the debtor unless the disposition of the indebtedness by the creditor was made with a view to avoiding the reporting requirements of this section sale of the corporation’s debenture to a shareholder of the corporation may result in income from a deemed discharge_of_indebtedness if the shareholder is related to the corporation for purposes of sec_1_108-2 we do not have sufficient information to determine if the shareholder is a related_party therefore assuming sec_1_6050p-1 the corporation’s debenture to a shareholder of the corporation who is a related_party does not have a reporting requirement under sec_6050p on the sale of was not attempting to avoid the reporting requirements of cor-111047-00 in addition if a shareholder is not a related_party requirement under sec_6050p because has sold the note and not discharged any indebtedness presumably the shareholder purchasing the note has the right to collect the full amount of the indebtedness from the corporate debtor does not have a reporting in conclusion whether the purchasing shareholder is a related_party or not not required to file a form 1099-c in this instance is thank you for your inquiry if you have further questions please contact laura c nash at -622-4910 sincerely by george j blaine chief branch administrative provisions and judicial practice
